Name: COMMISSION REGULATION (EC) No 276/97 of 14 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 15 . 2. 97 EN Official Journal of the European Communities No L 45/35 COMMISSION REGULATION (EC) No 276/97 of 14 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 15 February 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 February 1997 . For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 337, 24 . 12 . 1994, p. 66 . (') OJ No L 325, 14. 12. 1996, p. 5 .b) OJ No L 387, 31 . 12 . 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . No L 45/36 [ EN Official Journal of the European Communities 15 . 2. 97 ANNEX to the Commission Regulation of 14 February 1997 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU// 00 kg) CN code Third country Standard import code (') value 0702 00 15 204 43,2 212 113,6 624 212,1 999 123,0 0707 00 10 053 180,2 999 180,2 0709 10 10 220 132,5 999 132,5 0709 90 73 052 122,1 204 132,8 628 141,9 999 132,3 0805 10 01 , 0805 10 05, 0805 10 09 052 41,0 204 42,4 212 43,7 220 49,1 448 25,3 600 59,0 624 60,0 l 999 45,8 0805 20 11 204 999 88,6 88,6 0805 20 13, 0805 20 15, 0805 20 17, 0805 20 19 052 59,3 204 71,4 400 104,7 464 87,1 600 98,0 624 74,3 662 57,7 999 78,9 0805 30 20 052 76,0 l 600 72,4 999 74,2 0808 10 51 , 0808 10 53, 0808 10 59 039 97,7 052 59,3 060 50,5 064 56,3 400 87,1 404 75,7 512 108,2 999 76,4 0808 20 31 064 77,0 388 78,4 400 106,2 1 512 71,9 528 93,2 624 75,4 999 83,7 (') Country nomenclature as fixed by Commission Regulation (EC) No 68/96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code *999' stands for 'of other origin '.